                    IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF FLORIDA
                            TALLAHASSEE DIVISION

MIRATEL G. CAPITAINE,
pro se,

       Plaintiff,

v.                                           CASE NO.: 4:19cv98-MW/CAS

ASHLEY B. MOODY, et al.,

     Defendants.
_____________________________/

              ORDER ON REPORT AND RECOMMENDATION

       Following the Report and Recommendation of the United States Magistrate

Judge in this matter that the case be dismissed for failure to prosecute, ECF No. 12,

Plaintiff has cured that failure. See ECF No. 14. Accordingly,

       IT IS ORDERED:

     1. Plaintiff’s Motion for Leave to File Amended Complaint, ECF No. 14, is

       GRANTED.

     2. This Court DECLINES TO ADOPT the Report and Recommendation, ECF

       No. 12. This matter is hereby REMANDED to the United States Magistrate




                                         1
Judge for further proceedings.

SO ORDERED on October 21, 2019.
                                 s/Mark E. Walker
                                 Chief United States District Judge




                                   2
